Citation Nr: 1010047	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-30 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1953 to 
December 1954.

This appeal to the Board of Veterans Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When remanding this case to the RO in July 2008 for further 
development, via the Appeals Management Center (AMC), the 
Board noted that the most recent correspondence to the 
Veteran had been returned as undeliverable with no forwarding 
address from the postmaster.  And additional, more recent, 
correspondence sent on remand also has been returned as not 
deliverable as addressed.  But as the Board explained in that 
prior remand, which continues to be the case, the Court held 
in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)), that "[p]rinciples of administrative regularity 
dictate a presumption that Government officials 'have 
properly fulfilled their official duties.'"  For VA purposes, 
"notice" means written notice sent to a claimant as his or 
her most recent address of record.  38 C.F.R. 3.1(q) (2009).  
The presumption of regularity does not diminish the 
claimant's responsibility to keep VA informed of changes of 
address.  If he does not, VA is not obligated to "turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

So although the Veteran apparently did not receive most, if 
not all, of the additional correspondence sent on remand - 
including August 2008, October 2008, January 2009 and May 
2009 development letters from the remand and rating 
development team at the RO in Huntington, West Virginia, a 
copy of the December 2009 supplemental statement of the case 
(SSOC) from the AMC continuing to deny his claim, or a 
January 2010 letter from the Board indicating the Board had 
received his file back from the AMC, the Board is going ahead 
and deciding his appeal since all attempts to contact him 
were exhausted.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) and Thompson v. Brown (Charles), 8 Vet. App. 169, 
175 (1995).

In February 2010, because of the Veteran's age, the Board 
advanced this appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no probative (competent and credible) evidence of 
record suggesting the Veteran's current bilateral eye 
disorder is attributable to his military service.


CONCLUSION OF LAW

The Veteran's bilateral eye disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008), but 
specifically concerning claims for increased ratings, which 
is not the case here as the Veteran's claim is for service 
connection.  The Veterans Court's other holdings in Vazquez-
Flores appear to be intact, that is, regarding the above 
discussion of prejudicial deficiencies in timing or content.

Letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2002, August 2005 and March 2006.  The letters informed him 
of the evidence required to substantiate his claim and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated his claim in the 
September 2006 SOC, and the AMC even more recently again 
readjudicated in the claim in the December 2009 SSOC.  See 
again Mayfield IV and Prickett, supra.  So any arguable 
timing defect in the provision of that additional notice has 
been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his VA treatment records and 
lay statements in support of his claim.  Unfortunately, his 
service treatment records (STRs) and service personnel 
records (SPRs) are unavailable.  According to a memorandum 
sent to VA in October 2005, these documents apparently were 
destroyed in the July 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, a military 
records repository.  In this circumstance, the Court has held 
that VA has a 


heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision...."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Missing records concerning the Veteran's military service, 
however, while indeed unfortunate, does not, alone, obviate 
the need for him to still have medical nexus evidence 
supporting his claim by suggesting a correlation between his 
currently claimed condition and his military service.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other 
words, missing records concerning his service do not lower 
the threshold for an allowance of his claim.  No presumption, 
either in favor of him or against VA, arises when there are 
lost or missing service records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (Court declined to apply 
"adverse presumption" against VA where records had been 
lost or destroyed while in Government control because bad 
faith or negligent destruction of the documents had not been 
shown.).  The legal standard for proving his claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).

The RO and AMC attempted to obtain the Veteran's missing 
records from the NPRC, as well as from him personally.  The 
NPRC indicated there were no STRs or reports from an 
alternative source, including the Surgeon General's Office 
(SGO).  Therefore, the RO and AMC properly searched for 
alternative sources for the missing STRs in an attempt to 
assist the Veteran in proving his claim.  Moore v. Derwinski, 
1 Vet. App. 401 (1991) (holding that the heightened 
duty to assist a Veteran in developing facts pertaining to 
his claim in a case in which service treatment records are 
presumed destroyed includes the obligation to search for 
alternative medical records).  Additionally, unspecified 
alternative records, although not provided to the RO or AMC, 
were cited by the NPRC in verifying the Veteran's dates of 
service.  

Furthermore, in accordance with the Board's July 2008 remand 
directive, the AMC arranged for the Veteran to undergo a VA 
compensation examination for a medical nexus opinion 
concerning the nature and etiology of his bilateral eye 
disorder -including, in particular, in terms of whether it 
is attributable to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  But according to the documentation 
provided in the claims file, the Veteran called and cancelled 
this examination request in July 2009.  Hence, given the 
AMC's several other attempts to contact him on remand 
concerning other development of his claim - including 
indentify any relevant evaluation or treatment he had 
received on an enclosed VA Form 21-4142, the Board is also 
satisfied there was substantial compliance with its July 2008 
remand directives.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board finds that VA has provided all 
assistance required by the VCAA and that appellate review may 
proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for a Bilateral Eye 
Disorder

The Veteran contends he has suffered from various eye 
disorders since his service in Korea, including 
conjunctivitis and inflammation of his eyelids (blepharitis) 
and recurrent ingrown eyelashes (trichiasis).

Service connection may be granted if it is shown the Veteran 
suffers from disability resulting from an injury sustained or 
a disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in some cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., etiological link 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b).  But evidence relating this current 
disorder to service must be medical unless it concerns a 
disorder that may be competently demonstrated by 
lay observation.  See Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

To establish a showing of chronic disease in service, or 
within a presumptive period per § 3.307, a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
i.e., about evenly balanced for and against the claim, with 
the Veteran prevailing in either event.  Conversely, the 
claim must be denied if the preponderance of the evidence is 
against the Veteran's claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  However, issues 
concerning reasonable doubt are resolved in his favor.  38 
CFR § 3.102.  

Here, as previously acknowledged in the July 2008 remand, the 
Board does not dispute that the Veteran has a current 
bilateral eye disorder.  His VA treatment records, dated from 
2002 to 2004, provide recent diagnoses for various bilateral 
eye ailments - including conjunctivitis and inflammation of 
the eyelids (blepharitis), as well as diagnoses of recurrent 
ingrown eyelashes (trichiasis) based on his reported 
histories and repeated complaints.

These present findings are sufficient to establish a current 
bilateral eye disorder.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).

And since the Veteran's STRs are missing and the RO's and 
AMC's attempts to obtain these records were to no avail, the 
Board also does not dispute the possibility, as the Veteran 
contends, of an in-service injury or incurrence of disease 
involving his eyes resulting from service in Korea during the 
Korean Conflict.  In this regard, he maintains that he was 
hospitalized for his eyes in either late 1953 or early 1954 
at a medical facility for the 1169th Engineering Battalion 
Headquarters, located at the 38th Parallel of Korea.  In 
addition, he asserts he was treated for an eye infection in a 
MASH hospital there for one week, although he does not know 
the name of the hospital.  And he says that he also was 
treated for burning and watering eyes while in Korea.  He 
further points out that his primary military occupational 
specialty (MOS) was Medical Specialist, MOS Code 91B20.  See 
his July 2005 claim application (VA Form 21-526), February 
2006 notice of disagreement (NOD), and September 2006 
substantive appeal (VA Form 9).

Since there is evidence of current disability involving his 
eyes, and the possibility of relevant symptoms and treatment 
during service, resolution of this appeal turns on whether 
there also is competent and credible evidence linking this 
current bilateral eye disability to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Unfortunately, it is in this critical 
respect that the Veteran's claim fails.

The evidence in the claims file does not etiologically link 
any of the Veteran's current eye disorders to his military 
service.  Notably, following and as a result of the Board's 
July 2008 remand, the Veteran was to be scheduled for a VA 
compensation examination for a medical nexus opinion 
specifically to determine the nature and etiology of his 
current eye disorders - and especially in terms of whether 
any is attributable to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  See also Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(indicating that, where lay evidence provided is competent 
and credible, the absence of contemporaneous medical 
documentation - such as would be found in STRs, does not 
preclude further evaluation as to the etiology of the claimed 
disorder).

On remand, however, in July 2009, the Veteran contacted VA 
and inexplicably cancelled his scheduled VA examination.  
Consequently, the only evidence of record suggesting his 
current bilateral eye disorders are related to his military 
service comes from him personally, including in the self-
reported history he provided in the course of his VA 
treatment.  But this unsubstantiated lay history 
is insufficient reason to grant his claim.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (indicating the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional, and 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence).

The Board previously found his assertions of a continuity of 
symptomatology to be credible, as they were uncontradicted by 
the evidence of record and consistent with reported histories 
in his VA treatment records from 2002 to 2004, which also 
note his complaints of suffering from persistent symptoms of 
burning, watering, and blurriness of his eyes since the 
Korean Conflict.  And while there appears to be a possible 
past surgery for a left eye disorder, approximately thirty 
years ago, as identified in his reported history of his 
September 2002 VA treatment record, the most recent VA 
treatment records indicate normal findings of the eyes.  


Specifically, the VA treatment records from November 2008 
note that his diabetic eye examination in December 2007 was 
normal.  So, even acknowledging there is proof of his claimed 
disability, there still is no competent medical nexus 
evidence of a correlation between the time he spent in the 
service and this current disability.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993)).  See, as well, Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a bilateral eye disorder.  So there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a bilateral eye disorder 
is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


